PER CURIAM.
We affirm the trial court’s order denying appellant’s motion to correct sentence raising a Heggs claim. Heggs v. State, 759 So.2d 620 (Fla.2000). The sentence imposed under the 1995 guidelines could have been imposed under the 1994 guidelines without a departure; therefore, appellant is not entitled to relief. See id. at 627. This affirmance is without prejudice to appellant administratively pursuing his claim regarding gain time with the Department of Corrections and then, if necessary, by petition for writ of mandamus filed in the appropriate circuit court. See Cook v. State, 767 So.2d 572 (Fla. 4th DCA 2000).
POLEN, KLEIN and TAYLOR, JJ„ concur.